Name: 84/610/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Italian Republic in respect of expenditure incurred in the 1976 financial year on agricultural products supplied as food aid (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic conditions;  Europe;  cooperation policy;  accounting
 Date Published: 1984-12-12

 Avis juridique important|31984D061084/610/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Italian Republic in respect of expenditure incurred in the 1976 financial year on agricultural products supplied as food aid (Only the Italian text is authentic) Official Journal L 325 , 12/12/1984 P. 0038 - 0039+++++( 1 ) OJ NO L 180 , 8 . 8 . 1972 , P . 1 . ( 2 ) OJ NO L 288 , 25 . 10 . 1974 , P . 1 . ( 3 ) OJ NO L 50 , 23 . 2 . 1973 , P . 33 . COMMISSION DECISION OF 12 NOVEMBER 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE ITALIAN REPUBLIC IN RESPECT OF EXPENDITURE INCURRED IN THE 1976 FINANCIAL YEAR ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 84/610/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1703/72 OF 3 AUGUST 1972 AMENDING REGULATION ( EEC ) NO 2052/69 ON THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1967 , AND LAYING DOWN RULES ON COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1971 ( 1 ) , AND IN PARTICULAR ARTICLE 9 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2681/74 OF 21 OCTOBER 1974 ON COMMUNITY FINANCING OF EXPENDITURE INCURRED IN RESPECT OF THE SUPPLY OF AGRICULTURAL PRODUCTS AS FOOD AID ( 2 ) , HAVING CONSULTED THE EAGGF COMMITTEE , WHEREAS THE ITALIAN REPUBLIC HAS SUPPLIED TO THE COMMISSION THE SUPPORTING STATEMENTS REQUIRED FOR CLEARANCE OF THE ACCOUNTS PURSUANT TO ARTICLE 2 OF COMMISSION REGULATION ( EEC ) NO 522/73 OF 14 FEBRUARY 1973 LAYING DOWN DETAILED RULES FOR THE APPLICATION OF REGULATION ( EEC ) NO 1703/72 ( 3 ) ; WHEREAS , UNDER ARTICLES 7 AND 8 OF COUNCIL REGULATION ( EEC ) NO 1703/72 , ONLY THE VALUE OF THE GOODS AND THE APPROPRIATE FORWARDING AND DISTRIBUTION COSTS MAY BE FINANCED ACCORDING TO THE RELEVANT RULES ; WHEREAS THE INSPECTIONS CARRIED OUT SHOW THAT PART OF THE EXPENDITURE DECLARED , AMOUNTING TO LIT 6 058 883 , IS DEDUCTED SUBJECT TO A FURTHER EXAMINATION REGARDING THE INSURANCE POLICY ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THESE DEDUCTIONS AND HAS HAD AN OPPORTUNITY TO STATE ITS VIEWS THEREON , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES EMPOWERED BY THE ITALIAN REPUBLIC TO PAY EXPENDITURE INCURRED IN 1976 ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ARE HEREBY CLEARED AS INDICATED IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 12 NOVEMBER 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES IN ITALY EMPOWERED TO PAY EXPENDITURE ARISING FROM FOOD-AID OPERATIONS IN MILK PRODUCTS 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1975 ACCOUNTS LIT 4 511 476 974 2 . ADVANCE PAYMENTS AUTHORIZED FOR FOOD-AID OPERATIONS IN 1976 LIT 11 625 000 000 3 . TOTAL AVAILABLE TO COVER 1976 EXPENDITURE LIT 16 136 476 974 4 . EXPENDITURE EFFECTED IN RESPECT OF 1976 AND RECOGNIZED AS CHARGEABLE TO CHAPTER 92 : FOOD-AID EXPENDITURE FROM THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES LIT 9 996 513 110 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1976 ACCOUNTS LIT 6 139 946 864 6 . REGULATION ( EEC ) NO 1465/75 - 7 915 TONNES - FLOUR - CATHOLIC RELIEF SERVICE THE DEDUCTION OF LIT 6 058 883 IS MADE SUBJECT TO A FURTHER EXAMINATION REGARDING THE INSURANCE POLICY .